i          i     i                                                               i      i      i




                                MEMORANDUM OPINION

                                       No. 04-10-00079-CR

                                         Ivana ALVAREZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No.1, Bexar County, Texas
                                     Trial Court No. 230625
                              Honorable Al Alonso, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: February 10, 2010

DISMISSED FOR LACK OF JURISDICTION

           Ivana Alvarez filed a notice of appeal seeking to appeal from a sentence imposed on

September 23, 2008. The only order signed by the trial court on September 23, 2008, was an order

altering and amending Alvarez’s conditions of probation. This court has no jurisdiction to hear an
                                                                                    04-10-00079-CR



appeal from an order altering or modifying probation conditions. See Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977). Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-